Title: To George Washington from Thomas Attwood Digges, 10 April 1798
From: Digges, Thomas Attwood
To: Washington, George



London 10th Apr. 1798

Mr Digges presents His respectful complements and best wishes to General Washington and sends this in a small box of seeds, which accompanies a few Potatoes of a remarkably approved kind & productive Growth, which Mr Rhd Edmonds Seedsman No. 96 Grace Church Street London handsomely offerd to and pressd Mr D. to present in His name to General Washington.
Mr Chs Pye, who has also purchasd some seeds of Mr Edmonds with me, has promisd to take care of them, He being one of the passengers by the Mount Vernon Capt. Johnson bound to Alexandria.
The Potatoes and the Garden Seeds are obligd to be put in seperate parcells for fear of the yeilding damp of the former hurting the seeds.
Mr Digges has taken the liberty to send in the Box of seeds a few late News Papers.
